                               Application GRANTED. The parties shall file cross-motions for summary
                               judgment according to the following schedule:
                                 • Defendants’ Motion for Summary Judgment: June 9, 2020
                                 • Plaintiff’s Cross-Motion for Summary Judgment and Opposition:
                                    June 29, 2020
                                 • Defendants’ Opposition and Reply: July 28, 2020
                                 • Plaintiff’s Reply: August 17, 2020
                               The parties shall continue to meet and confer and, by May 26, 2020,
                               shall file a status letter on ECF to apprise the Court of the remaining
                               disputes still to be resolved by summary judgment briefing, and whether
                               ongoing disruptions require additional delay.

By ECF                         Dated: March 31, 2020
Hon. Lorna G. Schofield               New York, New York
U.S. District Judge
500 Pearl Street
New York, NY 10007

                   Re:     American Oversight v. Department of Justice et al.
                           No. 19 Civ. 8215 (LGS)

Dear Judge Schofield:

        In accordance with the Court’s February 24, 2020 Order (ECF No. 22), the parties
write respectfully on behalf of all parties to the above-referenced Freedom of Information
Act (“FOIA”) action to advise the Court of the remaining disputes to be resolved by
summary judgment briefing. Defendants the Department of Justice and the Federal
Bureau of Investigation (“FBI”) (collectively, the “Government”), with plaintiff’s
consent, also respectfully request that the Court stay the summary judgment briefing
schedule for sixty days on account of disruptions to FBI’s FOIA capabilities caused by
the COVID-19 pandemic.

Conferral and Further Narrowing of Issues

        In its February 24 Order, the Court so-ordered the briefing schedule proposed by
the parties for summary judgment motion practice, and directed the parties to continue to
meet and confer and, by March 30, 2020, to file a status letter to apprise the Court of the
remaining disputes to be resolved by summary judgment briefing. The parties have
continued to meet and confer and have further narrowed the issues to be resolved on
summary judgment. Plaintiff has agreed that it will not contest the FBI’s withholding of
information in the responsive interview reports pursuant to FOIA exemptions 7(A) or
7(E), 5 U.S.C. § 552(b)(7)(A), (E). Plaintiff also does not challenge the withholding of
one interview report pursuant to exemption 3, id. § 552(b)(3), and 26 U.S.C. § 6103(a).
As reported previously, Plaintiff also will not challenge the adequacy of Defendants’
search for responsive records.

        Accordingly, the parties’ cross-motions will be limited to the Government’s
withholdings in 29 interview reports pursuant to three FOIA exemptions. First, to the
extent the interviews were conducted by prosecutors, the reports were withheld in whole
     Case 1:19-cv-08215-LGS Document 23 Filed 03/30/20 Page 2 of 3



or in part pursuant to exemption 5, 5 U.S.C. § 552(b)(5), and the work product privilege.
Second, the records were withheld in whole or in part pursuant to exemptions 6 and 7(C),
id. § 552(b)(6), (7)(C), to protect the personal privacy of the interviewees and/or third
parties mentioned in the documents. Third, discrete grand jury information was withheld
from the records pursuant to exemption 3, id. § 552(b)(3), and Federal Rule of Criminal
Procedure 6(e).

The Government’s Request for a Stay

        Under the briefing schedule so-ordered by the Court, defendants’ motion for
summary judgment is currently due on April 10, 2020. However, as described in the
enclosed declaration of Michael G. Seidel, as a result of the COVID-19 pandemic,
employees with the FBI’s Record/Information Dissemination Section (“RIDS”), the
section responsible for FOIA matters, have been designated as not mission-critical and
sent home as of March 17, 2020. RIDS employees are unable to telework because the
systems they work on are located on FBI’s SECRET-level classified enclave. As a result,
FOIA processing activities ceased as of March 17, 2020, and will not resume until at least
April 13, 2020, subject to continued reassessment in light of evolving conditions. This
includes the drafting of Vaughn declarations and indexes to support summary judgment
motions.

         Because this Office is unable to obtain a declaration from FBI, it is unable to
move for summary judgment with regard to FBI’s withholdings from the responsive
interview reports. See, e.g., Wilner v. NSA, 592 F.3d 60, 73 (2d Cir. 2009) (summary
judgment “warranted on the basis of agency affidavits when the affidavits describe the
justifications for nondisclosure with reasonably specific detail, demonstrate that the
information withheld logically falls within the claimed exemption, and are not
controverted by either contrary evidence in the record nor by evidence of agency bad
faith.” (citation and quotation marks omitted)). The Government therefore respectfully
requests that the Court stay the summary judgment briefing schedule for sixty days. The
Government regrets this delay.

       We thank the Court for its consideration of this letter.

                                                  Very truly yours,

                                                  GEOFFREY S. BERMAN
                                                  United State Attorney for the
                                                  Southern District of New York

                                              By: /s/ Sarah S. Normand
                                                 SARAH S. NORMAND
                                                 Assistant U.S. Attorney
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Telephone: (212) 637-2709/2761
                                                 Sarah.Normand@usdoj.gov


                                             2
